    Case: 1:21-cv-02895 Document #: 22 Filed: 09/15/21 Page 1 of 3 PageID #:111



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

JOANN LIU,                                     )
                                               )
                       Plaintiff,              )
                                               )
               v.                              )       21cv02895
                                               )       Judge Sara L. Ellis
RADIUS GLOBAL SOLUTIONS, LLC,                  )       Honorable Sheila M. Finnegan
                                               )
                       Defendant.              )

                          MOTION TO WITHDRAW AS COUNSEL

       Pursuant to Local Rule 83.17, Daniel A. Edelman of Edelman, Combs, Latturner &

Goodwin, LLC, (“Movant”) hereby notifies the parties and the Court that attorney Samuel Sung

Cheol Park withdraws his appearance as counsel for Plaintiff Joann Liu (“Plaintiff”). Movant states

as the following grounds for this motion:

       1.      Samuel Sung Cheol Park represented Plaintiff as part of his employment at Edelman,

Combs, Latturner & Goodwin, LLC. Samuel Sung Cheol Park has recently resigned from his

employment at Edelman, Combs, Latturner & Goodwin, LLC.

       2.      Samuel Sung Cheol Park’s withdrawal will not cause any prejudice on this case.

Plaintiff continues to be actively represented by myself and other attorneys from Edelman, Combs,

Latturner & Goodwin, LLC.

       WHEREFORE, for the reasons set forth in this motion, Movant respectfully requests that

this Court grant the motion to withdraw Samuel Sung Cheol Park’s appearance as counsel for

Plaintiff Joann Liu in the above-captioned case.




                                                   1
   Case: 1:21-cv-02895 Document #: 22 Filed: 09/15/21 Page 2 of 3 PageID #:112



                              Respectfully submitted,

                              /s/ Daniel A. Edelman
                              Daniel A. Edelman


Daniel A. Edelman
Dulijaza (Julie) Clark
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 South Clark Street, Suite 1500
Chicago, IL 60603-1824
(312) 739-4200
(312) 419-0379 (FAX)
Email address for service: courtecl@edcombs.com




                                        2
    Case: 1:21-cv-02895 Document #: 22 Filed: 09/15/21 Page 3 of 3 PageID #:113



                                CERTIFICATE OF SERVICE


         I, Daniel A. Edelman, hereby certify that on September 15, 2021, I caused to be filed the
foregoing document with the Clerk of the Court using the CM/ECF System which sent notification
to all counsel of record.


                                      /s/ Daniel A. Edelman
                                      Daniel A. Edelman


Daniel A. Edelman
Dulijaza (Julie) Clark
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 South Clark Street, Suite 1500
Chicago, IL 60603-1824
(312) 739-4200
(312) 419-0379 (FAX)
Email address for service: courtecl@edcombs.com




                                                3
